      Case 2:19-cv-00069-SMJ     ECF No. 47   filed 01/15/21   PageID.560 Page 1 of 2




1                                                                           FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON


2
                                                                   Jan 15, 2021
3                       UNITED STATES DISTRICT COURT                   SEAN F. MCAVOY, CLERK


                       EASTERN DISTRICT OF WASHINGTON
4
     HEATHER D. BELLAMY, a single              No. 2:19-cv-00069-SMJ
5    woman,
                                               ORDER GRANTING
6                             Plaintiff,       STIPULATED MOTION FOR
                                               ORDER OF DISMISSAL WITH
7                vs.                           PREJUDICE AND WITHOUT
                                               COSTS
8    WENATCHEE PUBLIC SCHOOL, a
     local government entity, BRIAN
9    FLONES, husband and his marital
     estate, and DARILLYN FLONES, wife
10   and her marital estate,

11                            Defendants.

12
           On January 13, 2021, the parties filed a stipulated dismissal, ECF No. 46.
13
     Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),
14
     IT IS HEREBY ORDERED:
15
           1.    The parties’ Stipulated Motion for Order of Dismissal with Prejudice
16
                 and without Costs, ECF No. 46, is GRANTED.
17
           2.    All claims are DISMISSED WITH PREJUDICE, with all parties to
18
                 bear their own costs and attorneys’ fees.
19
           3.    All pending motions are DENIED AS MOOT.
20
           4.    All hearings and other deadlines are STRICKEN.

     ORDER GRANTING STIPULATED MOTION FOR ORDER OF DISMISSAL
     WITH PREJUDICE AND WITHOUT COSTS – 1
       Case 2:19-cv-00069-SMJ     ECF No. 47   filed 01/15/21   PageID.561 Page 2 of 2




1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 15th day of January 2021.

5
                        _________________________
6                       SALVADOR MENDOZA, JR.
                        United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20


     ORDER GRANTING STIPULATED MOTION FOR ORDER OF DISMISSAL
     WITH PREJUDICE AND WITHOUT COSTS – 2
